Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 1 of 27 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
MICHAEL O’SULLIVAN,
Plaintiff,
VERIFIED
COMPLAINT
-against-
Civ. No.:
STEVEN R. KOZITKA, BRITTON TRANSPORT, INC.,
ALTICE USA, INC., d/b/a OPTIMUM and/or
OPTIMUM TV and/or OPTIMUM CABLE,
VERIZON NEW YORK, INC. and
VERIZON COMMUNCIATIONS, INC.,
Defendants.
xX

 

Plaintiff, by his attorney, DANIEL M. BAUSO, ESQ., complaining of

all defendants, does hereby allege and swear:

JURISDICTION

1. Jurisdiction is based upon 28 U.S.C. Section 1332.

VENUE
2. Pursuant to 28 U.S.C Section 1391 (a) 1; (b) 2, 3; (d),
Plaintiff selects the United States District Court, Eastern District of New York

(hereinafter referred to as “THE EASTERN DISTRICT”) as venue of this action
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 2 of 27 PagelD #: 2

based upon the location of the events complained of and the residency of corporate
defendant ALTICE USA, INC., d/b/a OPTIMUM and/or OPTIMUM TV and/or
OPTIMUM CABLE (Hereinafter referred to as “ALTICE”), both of which are

located within the geographical boundaries of the EASTERN DISTRICT.

JURY DEMAND

3. Plaintiff hereby demands a jury for all issues at the trial of this action.

THE PARTIES

4. At all relevant times hereinafter mentioned, Plaintiff, MICHAEL
O’SULLIVAN, is a resident of the State of Florida.

5. At all relevant times hereinafter mentioned, Defendant, STEVEN R.
KOZITKA (hereinafter “KOZITKA”), is a resident of the State of Minnesota.

6. That at all relevant times, defendant, BRITTON TRANSPORT, INC.,
(hereinafter "BRITTON") was, and is a foreign corporation, with its principal
offices located in the State of North Dakota, and transacted business within the
State of New York and/or contracted within the State of New York to supply
and/or deliver goods or services in the State of New York.

7. That at all relevant times, defendant, BRITTON was, and is, a foreign

corporation, duly licensed to conduct business within the State of New York.

 
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 3 of 27 PagelD #: 3

8. That at all relevant times, defendant, BRITTON committed tortious acts
within the State of New York, and such acts do not give rise to a cause of action
for defamation of character.

9. That at all relevant times, defendant, BRITTON committed tortious acts
without the State of New York, causing injury to Plaintiff within the State of New
York, and such acts do not give rise to a cause of action for defamation of
character, but such acts arose due to defendant, BRITTON’S, behavior as set forth

below:

(i) Defendant BRITTON regularly did or solicited

business, or engaged in any other persistent course of conduct,
or derived substantial revenue from goods used or consumed or
services rendered, in the State of New York,

and/or

(ii) Defendant BRITTON expected or should have
reasonably expected the acts to have consequences in the State

of New York and derived substantial revenue from Interstate or
international commerce.

10. Defendant BRITTON owns, uses and/or possesses real property situated

within the State of New York.

11. That at all relevant times, defendant, ALTICE was and is a domestic

Corporation duly licensed to conduct business within the State of New York, with

 
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 4 of 27 PagelD #: 4

principal offices located in the County of Nassau and State of New York and the
County of Queens, City and State of New York.

12. At all relevant times, Defendant, VERIZON NEW YORK, INC.
(Hereinafter “VERIZON NY”) was and is a domestic corporation duly licensed to
conduct business within the State of New York, with a principal office located in
the City, County and State of New York.

13. At all relevant times, Defendant VERIZON COMMUNICATIONS,
INC. (Hereinafter “VERIZON COMM..”) was, and is a foreign corporation,
incorporated under the laws of Delaware, with its principal offices located in the
State of New York, and transacted business within the State of New York and/or
contracted within the State of New York to supply and/or deliver goods or services
in the State of New York.

14. That at all relevant times, defendant, VERIZON COMM. was, and is, a
foreign corporation, duly licensed to conduct business within the State of New
York.

15. That at all relevant times, defendant, VERIZON COMM., committed
tortious acts within the State of New York, and such acts do not give rise to a cause
of action for defamation of character.

16. That at all relevant times, defendant, VERIZON COMM. committed

tortious acts without the State of New York, causing injury to Plaintiff within the
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 5 of 27 PagelD #: 5

State of New York, and such acts do not give rise to a cause of action for
defamation of character, but such acts arose due to defendant, VERIZON

COMM.’S, behavior as set forth below:

(i) Defendant VERIZON COMM. regularly did or solicited
business, or engaged in any other persistent course of conduct,
or derived substantial revenue from goods used or consumed or
services rendered, in the State of New York,

and/or

(ii) Defendant VERIZON COMM. expected or should have
reasonably expected the acts to have consequences in the State
of New York and derived substantial revenue from Interstate or
international commerce.

17. Defendant VERIZON COMM. owns, uses and/or possesses real

property situated within the State of New York.

RELEVANT FACTS

18. At all relevant times herein, defendant BRITTON owned a 2017 Volvo
motor vehicle, registered under North Dakota license plate number 11020P
(hereinafter “the subject vehicle’).

19. At all relevant times herein, defendant BRITTON controlled the subject

vehicle.
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 6 of 27 PagelD #: 6

20. At all relevant times herein, defendant BRITTON managed the subject
vehicle.

21. At all relevant times herein, defendant BRITTON maintained the
subject vehicle.

22. At all relevant times herein, and upon information and belief, defendant
BRITTON used the subject vehicle for commercial purposes including, but not
limited to, engaging in interstate travel and/or trucking with the purpose of
transporting goods among various states, including New York, within the United
States.

23. At all relevant times herein, and upon information and belief, defendant
BRITTON employed defendant KOZITKA to operate the subject vehicle for the
aforementioned commercial purposes.

24. At all relevant times herein, and upon information and belief, defendant
BRITTON contracted with defendant KOZITKA to operate the subject vehicle for
the aforementioned commercial purposes.

25. At all relevant times herein, defendant KOZITKA operated the subject
vehicle within the State of New York.

26. At all relevant times herein, defendant BRITTON caused and/or
directed defendant KOZITKA to operate the subject vehicle within the State of

New York.
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 7 of 27 PagelD #: 7

27. At all relevant times herein, defendant KOZITKA operated the subject
vehicle within the State of New York with the express permission and consent of
defendant BRITTON.

28. At all relevant times, West End Avenue (hereinafter “the subject
roadway”), was, and is, a public highway in the Village of New Hyde Park, Town
of North Hempstead, County of Nassau, State of New York, which said roadway
was, and is, constructed for motor vehicle use.

29. At all relevant times, Leonard Street was, and is, a public highway in the
Village of New Hyde Park, Town of North Hempstead, County of Nassau, State of
New York, which said public highway was, and is, constructed for motor vehicle
use and intersected with the subject roadway.

30. At all relevant times, Gould Street was, and is, a public highway in the
Village of New Hyde Park, Town of North Hempstead, County of Nassau, State of
New York, which said public highway was, and is, constructed for motor vehicle
use and intersected with the subject roadway.

31. At all relevant times, there existed utility and/or telephone and/or cable
poles, lines and/or wires (hereinafter “subject poles, lines and/or wires”), installed
on, along, abutting, adjacent and/or over both sides of that portion of the subject

roadway between the subject roadway’s intersections with Leonard Street and

Gould Street, as aforesaid.
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 8 of 27 PagelD #: 8

32. That on June 30, 2017, defendants KOZITKA and BRITTON operated
the subject vehicle within the Village of New Hyde Park, Town of North
Hempstead, County of Nassau and State of New York.

33. That on June 30, 2017, defendants KOZITKA and BRITTON operated
the subject vehicle along and on the subject roadway on that portion of the subject
roadway between the subject roadway’s intersections with Leonard Street and
Gould Street, as aforesaid.

34. That on June 30, 2017, defendants KOZITKA and BRITTON, while
operating the subject vehicle on that portion of the subject roadway between the
subject roadway’s intersections with Leonard Street and Gould Street, did cause
the subject vehicle to strike, collide with and/or damage, dismantle and/or dislodge
the subject poles, lines and/or wires, as well as trees located thereon.

35. That on June 30, 2017 and continuing into July 1, 2017, due to
defendants KOZITKA and BRITTON’S actions as aforesaid, the subject poles,
lines and /or wires were damaged, dismantled, dislodged and otherwise left
hanging and loose against the also impacted trees, tree wells, streets, curbs and
sidewalks located on both sides, along, abutting, and/or adjacent to the subject
roadway.

36. That on June 30, 2017, defendants KOZITKA and BRITTON were

stopped and cited by the Nassau County Police Department for their actions in
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 9 of 27 PagelD #: 9

causing the damage to the subject poles, lines and/or wires and trees on the subject
roadway, as aforesaid.

37. That at all relevant times, the damage which defendants KOZITKA and
BRITTON caused to the subject poles, lines and/or wires and trees on the subject
roadway, as aforesaid, constituted a dangerous, defective and hidden condition to
be present on the subject roadway and/or on and near the also impacted trees, tree
wells, streets, curbs and sidewalks located on both sides, along, abutting, and/or
adjacent to the subject roadway.

38. That at all relevant times, defendant, ALTICE, owned the subject poles,
lines and/or wires.

39. That at all relevant times, defendant, ALTICE, operated the subject
poles, lines and/or wires.

40. That at all relevant times, defendant, ALTICE, controlled the subject
poles, lines and/or wires.

41. That at all relevant times, defendant, ALTICE, managed the subject
poles, lines and/or wires.

42. That at all relevant times, defendant, ALTICE, maintained the subject
poles, lines and/or wires.

43. That at all relevant times, defendant ALTICE had actual notice of the

aforesaid dangerous and defective condition in the form of the damaged,
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 10 of 27 PagelD #: 10

dismantled, dislodged, hanging and/or loose poles, lines and/or wires caused by
defendants KOZITKA and BRITTON.

44. That at all relevant times, defendant ALTICE had constructive notice of
the aforesaid dangerous and defective condition in the form of the damaged,
dismantled, dislodged, hanging and/or loose poles, lines and/or wires caused by
defendants KOZITKA and BRITTON.

45. That at all relevant times, defendant ALTICE failed to repair and
remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and/or loose poles, lines and/or wires.

46. That at all relevant times, defendant ALTICE attempted to repair and
remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

47. That at all relevant times, defendant ALTICE failed to properly repair
and remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

48. That at all relevant times, defendant ALTICE failed to warn and/or
properly warn individuals such as plaintiff of the aforesaid dangerous and defective
condition in the form of the damaged, dismantled, dislodged, hanging and loose

poles, lines and/or wires.

 
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 11 of 27 PagelD #: 11

49. That at all relevant times, defendant, VERIZON NY, owned the subject
poles, lines and/or wires.

50. That at all relevant times, defendant, VERIZON NY, operated the
subject poles, lines and/or wires.

51. That at all relevant times, defendant, VERIZON NY, controlled the
subject poles, lines and/or wires.

52. That at all relevant times, defendant, VERIZON NY, managed the
subject poles, lines and/or wires.

53. That at all relevant times, defendant, VERIZON NY, maintained the
subject poles, lines and/or wires.

54. That at all relevant times, defendant VERIZON NY had actual notice of
the aforesaid dangerous and defective condition in the form of the damaged,
dismantled, dislodged, hanging and loose poles, lines and/or wires caused by
defendants KOZITKA and BRITTON.

55. That at all relevant times, defendant VERIZON NY had constructive
notice of the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires

caused by defendants KOZITKA and BRITTON.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 12 of 27 PagelD #: 12

56. That at all relevant times, defendant VERIZON NY failed to repair and
remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

57. That at all relevant times, defendant VERIZON NY attempted to repair
and remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

58. That at all relevant times, defendant VERIZON NY failed to properly
repair and remove the aforesaid dangerous and defective condition in the form of
the damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

59. That at all relevant times, defendant VERIZON NY failed to warn
and/or properly warn individuals such as plaintiff of the aforesaid dangerous and
defective condition in the form of the damaged, dismantled, dislodged, hanging
and loose poles, lines and/or wires.

60. That at all relevant times, defendant, VERIZON COMM.., owned the
subject poles, lines and/or wires.

61. That at all relevant times, defendant, VERIZON COMM., operated the
subject poles, lines and/or wires.

62. That at all relevant times, defendant, VERIZON COMM. controlled the

subject poles, lines and/or wires.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 13 of 27 PagelD #: 13

63. That at all relevant times, defendant, VERIZON COMM., managed the
subject poles, lines and/or wires.

64. That at all relevant times, defendant, VERIZON COMM., maintained
the subject poles, lines and/or wires.

65. That at all relevant times, defendant VERIZON COMM., had actual
notice of the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.
caused by defendants KOZITKA and BRITTON.

66. That at all relevant times, defendant VERIZON COMM., had
constructive notice of the aforesaid dangerous and defective condition in the form
of the damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires
caused by defendants KOZITKA and BRITTON.

67. That at all relevant times, defendant VERIZON COMM, failed to repair
and remove the aforesaid dangerous and defective condition in the form of the
damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

68. That at all relevant times, defendant VERIZON COMM., attempted to
repair and remove the aforesaid dangerous and defective condition in the form of
the damaged, dismantled, dislodged, hanging and loose poles, lines and/or wires.

69. That at all relevant times, defendant VERIZON COMM., failed to

properly repair and remove the aforesaid dangerous and defective condition in the
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 14 of 27 PagelD #: 14

form of the damaged, dismantled, dislodged, hanging and loose poles, lines and/or
wires.

70. That at all relevant times, defendant VERIZON COMM., failed to warn
and/or properly warn individuals such as plaintiff of the aforesaid dangerous and
defective condition in the form of the damaged, dismantled, dislodged, hanging
and loose poles, lines and/or wires.

71. That on or about July 1, 2017, plaintiff, while attempting to walk from
the subject roadway onto a street, curb, sidewalk and/or tree well located on, along,
abutting and/or adjacent to the subject roadway, did violently trip and fall over the
aforesaid dangerous and defective condition in the form of the dislodged,
dismantled. hanging, loose and hidden subject poles, lines and/or wires present
thereat; all due to all defendants’ actions and omissions as aforesaid.

72. That as a result of the plaintiff's trip and fall as aforesaid, plaintiff
sustained severe and serious permanent physical and emotional injuries, including,
but not limited to injuries to plaintiff's shoulders, knees, hands, mouth, teeth, head,
neck, arms, legs and back; all of which required, and require, medical and/or

surgical care.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 15 of 27 PagelD #: 15

PLAINTIFF’S FIRST CAUSE OF ACTION/CLAIM

Defendant KOZITKA

73. Plaintiff repeats and reiterates each every allegation and representation
as contained in paragraphs “1” through “72”, as though same were plead herein
with the same legal force and effect.

74. At all relevant times, and pursuant to New York common, statutory and
administrative law, defendant KOZITKA, owed plaintiff a duty of due care in the
operation, control, maintenance and management of the subject vehicle.

75. At all relevant times, and by his actions and omissions as aforesaid,
defendant KOZITKA breached his duty of due care.

76. At all relevant times, and by his actions and omissions as aforesaid,
defendant KOZITKA caused and created the defective, dangerous and hidden
condition in the form of the dismantled, dislodged, hanging and loose poles, lines
and/or wires.

77. At all relevant times, and by his actions and omissions as aforesaid,
defendant KOZITKA failed to take any steps to remedy and/or remove the
defective, dangerous and hidden condition in the form of the dismantled,

dislodged, hanging and loose poles, lines and/or wires.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 16 of 27 PagelD #: 16

78. At all relevant times, and by his actions and omissions as aforesaid,
defendant KOZITKA, proximately caused plaintiff to trip and fall over the
defective, dangerous and hidden condition in the form of the dismantled,
dislodged, hanging and loose poles, lines and/or wires and sustain severe and
serious permanent injuries; all without any culpability owing to the part of
plaintiff.

79. That the facts, as aforesaid and plead herein, entitle plaintiff to invoke
and rely upon the doctrines and exceptions of joint and several liability and Res
Ipsa Loquitur under New York law in this action, which are specifically preserved.

80. That as a result of defendant’s KOZITKA’S negligence, as set forth
herein, the plaintiff has been damaged in the amount of Five Million

($5,000,000.00) Dollars.

PLAINTIFF’S SECOND CAUSE OF ACTION/CLAIM

Defendant BRITTON

81. Plaintiff repeats and reiterates each every allegation and representation

as contained in paragraphs “1” through “80”, as though same were plead herein

with the same legal force and effect.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 17 of 27 PagelD #: 17

82. At all relevant times, and pursuant to New York common, statutory and
administrative law, defendant BRITTON owed plaintiff a duty of due care in the
ownership, operation, control, maintenance and management of the subject vehicle.

83. At all relevant times, defendant BRITTON was, and is charged, bound
and otherwise responsible for the acts and omissions of its employee and agent
and/or contractor, KOZITKA.

84. At all relevant times, and by all actions and omissions as aforesaid,
defendant BRITTON breached its duty of due care.

85. At all relevant times, and by all actions and omissions as aforesaid,
defendant BRITTON, through its employee and agent and/or contractor
KOZITKA, caused and created the defective, dangerous and hidden condition in
the form of the dismantled, dislodged, hanging and loose poles, lines and/or wires.

86. At all relevant times, and by all actions and omissions as aforesaid,
defendant BRITTON, through its employee and agent and/or contractor
KOZITKA, failed to take any steps to remedy and/or remove the defective,
dangerous and hidden condition in the form of the dismantled, dislodged, hanging
and loose poles, lines and/or wires.

87. At all relevant times, and by their actions and omissions as aforesaid,
defendant BRITTON, through its employee and agent and/or contractor

KOZITKA, proximately caused plaintiff to trip and fall over the defective,
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 18 of 27 PagelD #: 18

dangerous and hidden condition in the form of the dismantled, dislodged, hanging
and loose poles, lines and/or wires and sustain severe and serious permanent
injuries; all without any culpability owing to the part of plaintiff.

88. That the facts, as aforesaid and plead herein, entitle plaintiff to invoke
and rely upon the doctrines and exceptions of joint and several liability and Res
Ipsa Loquitur under New York law in this action, which are specifically preserved.

89. That as a result of defendant BRITTON’S negligence as set forth herein,
the plaintiff has been damaged in the amount of Five Million ($5,000,000.00)

Dollars.

PLAINTIFF’S THIRD CAUSE OF ACTION/CLAIM

Defendant ALTICE

90. Plaintiff repeats and reiterates each every allegation and representation
as contained in paragraphs “1” through “89”, as though same were plead herein
with the same legal force and effect.

91. At all relevant times, and pursuant to New York common, statutory and
administrative law, defendant ALTICE owed plaintiff a duty of due care in the
ownership, operation, control, maintenance and management of the subject poles,

lines and/or wires.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 19 of 27 PagelD #: 19

92. At all relevant times, and by its actions and omissions as aforesaid,
defendants ALTICE breached its duty of due care.

93. At all relevant times, and by its actions and omissions as aforesaid,
defendant ALTICE had knowledge, both actual and constructive, of the defective,
dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

94. Atall relevant times, and by its actions and omissions as aforesaid,
defendant ALTICE failed to take any steps to remedy and/or remove the defective,
dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

95. At all relevant times, and by its actions and omissions as aforesaid,
defendant ALTICE failed to take proper steps to fully remedy and/or remove the
defective, dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

96. At all relevant times, and by its actions and omissions as aforesaid,
defendant ALTICE proximately caused plaintiff to trip and fall over the defective,
dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires and sustain severe and
serious permanent injuries; all without any culpability owing to the part of

plaintiff.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 20 of 27 PagelD #: 20

97. That the facts, as aforesaid and plead herein, entitle plaintiff to invoke
and rely upon the doctrines and exceptions of joint and several liability and Res
[psa Loquitur under New York law in this action, which are specifically preserved.

98. That as a result of defendant ALTICE’S negligence as set forth herein,
the plaintiff has been damaged in the amount of Five Million ($5,000,000.00)

Dollars.

PLAINTIFF’S FOURTH CAUSE OF ACTION/CLAIM

Defendant VERIZON NY

99. Plaintiff repeats and reiterates each every allegation and representation
as contained in paragraphs “1” through “98”, as though same were plead herein
with the same legal force and effect.

100. At all relevant times, and pursuant to New York common, statutory
and administrative law, defendant VERIZON NY owed plaintiff a duty of due care
in the ownership, operation, control, maintenance and management of the subject
poles, lines and/or wires.

101. At all relevant times, and by its actions and omissions as aforesaid,

defendants VERIZON NY breached its duty of due care.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 21 of 27 PagelD #: 21

102 At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON NY had knowledge, both actual and constructive, of the
defective, dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

103. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON NY failed to take any steps to remedy and/or remove the
defective, dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

104. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON NY failed to take proper steps to fully remedy and/or remove
the defective, dangerous and hidden condition in the form of the damaged,
dismantled, dislodged, hanging and loose poles, lines and/or wires.

105. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON NY proximately caused plaintiff to trip and fall over the
defective, dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires and sustain severe and
serious permanent injuries; all without any culpability owing to the part of

plaintiff.
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 22 of 27 PagelD #: 22

106. That the facts, as aforesaid and plead herein, entitle plaintiff to invoke
and rely upon the doctrines and exceptions of joint and several liability and Res
Ipsa Loquitur under New York law in this action, which are specifically preserved.

107. That as a result of defendant VERIZON NY’S negligence as set forth
herein, the plaintiff has been damaged in the amount of Five Million

($5,000,000.00) Dollars.

PLAINTIFF’S FIFTH CAUSE OF ACTION/CLAIM

Defendant VERIZON COMM.

108. Plaintiff repeats and reiterates each and every allegation and
representation as contained in paragraphs “1” through “107”, as though same were
plead herein with the same legal force and effect.

109. At all relevant times, and pursuant to New York common, statutory
and administrative law, defendant VERIZON COMM. owed plaintiff a duty of due
care in the ownership, operation, control, maintenance and management of the
subject poles, lines and/or wires.

110. At all relevant times, and by its actions and omissions as aforesaid,

defendants VERIZON COMM. breached its duty of due care.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 23 of 27 PagelD #: 23

111. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON COMM. had knowledge, both actual and constructive, of the
defective, dangerous and hidden condition in the form of the damaged, dismantled,
dislodged, hanging and loose poles, lines and/or wires.

112. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON COMM. failed to take any steps to remedy and/or remove
the defective, dangerous and hidden condition in the form of the damaged,
dismantled, dislodged, hanging and loose poles, lines and/or wires.

113. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON COMM. failed to take proper steps to fully remedy and/or
remove the defective, dangerous and hidden condition in the form of the damaged
dismantled, dislodged, hanging and loose poles, lines and/or wires.

114. At all relevant times, and by its actions and omissions as aforesaid,
defendant VERIZON COMM. proximately caused plaintiff to trip and fall over the
defective, dangerous and hidden condition in the form of the dismantled, damaged,
dislodged, hanging and loose poles, lines and/or wires and sustain severe and
serious permanent injuries; all without any culpability owing to the part of

plaintiff.
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 24 of 27 PagelD #: 24

115. That the facts, as aforesaid and plead herein, entitle plaintiff to invoke
and rely upon the doctrines and exceptions of joint and several liability and Res
Ipsa Loquitur under New York law in this action, which are specifically preserved.

116. That as a result of defendant VERIZON COMM.’S negligence as set
forth herein, the plaintiff has been damaged in the amount of Five Million

($5,000,000.00) Dollars.

WHEREFORE, Plaintiff MICHAEL O’SULLIVAN, demands final
judgment, jointly and severally, against the defendants, KOZITKA, BRITTON ,
ALTICE, VERIZON NY and VERIZON COMM. herein, as follows:

1) On the first cause of action in the amount of FIVE MILLION
(5,000,000.00) DOLLARS;

2) On the second cause of action in the amount of FIVE MILLION
(5,000,000.00) DOLLARS;

3) On the third cause of action in the amount of FIVE MILLION
(5,000,000.00) DOLLARS;

4) On the fourth cause of action in the amount of FIVE MILLION
(5,000,000.00) DOLLARS;

5) On the fifth cause of action in the amount of FIVE MILLION

(5,000,000.00) DOLLARS
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 25 of 27 PagelD #: 25

6) Costs and disbursements of this action; and

7) For such other relief as to the Honorable Court may seem just and

proper.

DATED: JAMAICA, NEW YORK
April 16, 2020

Qe I: nn

DANIEL M. BAUSO, ESQ. (9566)
Attorney for Plaintiff

155-03 Jamaica Avenue, STE 1
Jamaica, New York 11432
Telephone: (718) 526-2829

Fax (718) 850-2825

Email: Bausolaw@gmail.com

 
Case 2:20-cv-01928 Document1 Filed 04/27/20 Page 26 of 27 PagelD #: 26

VERIFICATION

State of New York }
SS.:
County of Nassau }

MICHAEL O’SULLIVAN, being duly sworn, deposes and says:

That I am the PLAINTIFF in the within action.

That I have read the foregoing Complaint, and know the contents
thereof.

By this verification, I hereby verify, certify and otherwise ascribe to
the within Complaint, which is annexed hereto. I know the same is true of my own
knowledge, except as to those made upon initenneataisope and belief, which I believe

are true. l fp, i, ape
AU ERA

i
MICHAEL O’SULLIVAN

   

On ie Aprel, 2o2e , before me came WK poek OG Mn Vv

known tome as Utéhgel _O! Suff-van , by my own personal
knowledge and/or providing sufficient proof of identity to establish same, and

executed the within instrument in my presence.

Sworn to before me this

rel, Boho '

JORGE PAGAN
Notary Public, State of New York
No. 01PA6405160
Qualified in Kings County
Commission Expires March 02, 2024

 

 
Case 2:20-cv-01928 Document 1 Filed 04/27/20 Page 27 of 27 PagelD #: 27

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
MICHAEL O’SULLIVAN,
Plaintiff,
VERIFIED
COMPLAINT
-against-
Civ. No.:
STEVEN R. KOZITKA, BRITTON TRANSPORT, INC.,
ALTICE USA, INC., d/b/a OPTIMUM and/or
OPTIMUM TV and/or OPTIMUM CABLE,
VERIZON NEW YORK, INC. and
VERIZON COMMUNCIATIONS, INC.,
Defendants.
x

 

Respectfully submitted,

QO. O MraunD

DANIEL M. BAUSO, ESQ. (9566)
Attorney for Plaintiff

155-03 Jamaica Avenue, STE 1
Jamaica, New York 11432
Telephone: (718) 526-2829

Fax (718) 850-2825

Email: Bausolaw@gmail.com
